

 

Notice of Grant of Stock Options
     
Columbia Laboratories, Inc.
 
and Option Agreement
     
ID: 59-2758596
           
354 Eisenhower Parkway
           
Plaza 1 Second Floor
           
Livingston, NJ 07039
                                                                       
Name
       
Option Number:
 
Street Address
       
Plan:
 
City, State Zip Code
       
ID:
                             
Effective ____________, you have been granted a(n) Non-Qualified (Incentive)
Stock Option to buy _________ shares of Columbia Laboratories, Inc. (the
"Company") stock at $_______ per share.
 
           
The total option price of the shares granted is $______________.
             
Shares in each period will become fully vested on the date.
                                     
Vest
       
Shares
Vest Type
(except as provided above)
Expiration
                     
On Vest Date
           
On Vest Date
           
On Vest Date
           
On Vest Date
                                                                         
By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.
                                                                               
   
Columbia Laboratories, Inc.
       
Date
                                                                       
Name
       
Date
 